Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20   PageID.251   Page 1 of 16




                      Exhibit 13
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                  PageID.252        Page 2 of 16
                      State Headquarters                                            Detroit Office
                      2966 Woodward Avenue                                          645 Griswold Suite 3300
                      Detroit, MI 48201                                             Penobscot Building
                      Phone 313.578.6800                                            Detroit, MI 48226
                      Fax 313.578.6811                                              Phone 313.256.9833
                      E-mail aclu@aclumich.org                                      Fax 313.965.0372
                      www.aclumich.org                                              www.sado.org




 March 31, 2020                                                                       Sent via email


        Re:      Reducing Your Jail Population Pursuant to Executive Order 2020-29


 Dear Sheriff:

 The ACLU of Michigan (“ACLU”) and the State Appellate Defender Office (“SADO”)
 appreciate the efforts that many courts and law enforcement officials around the state have
 already taken to try to reduce jail populations in order to mitigate the probability of a disastrous
 COVID-19 outbreak in our jails and to reduce the impact when one inevitably occurs despite
 everyone’s best efforts. On March 29, 2020, Governor Whitmer signed Executive Order 2020-
 29, attached here for your convenience. The Order underscores the life-or-death threat that the
 COVID-19 pandemic poses to people incarcerated in county jails throughout Michigan, as well
 as to jail staff and the community at large. The Order suspends the capacity and procedural
 requirements of Michigan’s County Jail Overcrowding Act (“JOA”), thus empowering sheriffs
 and courts to swiftly but safely take bold and urgent steps to dramatically reduce jail populations
 to alleviate these risks.

 We write to highlight the specific measures that sheriffs and courts can now take to further
 reduce jail populations under the JOA, as modified by EO 2020-29, while maintaining public
 safety. We note that Chief Justice Bridget McCormack and Sheriff Matt Saxton of the Michigan
 Sheriffs’ Association recently issued a press release urging courts and sheriffs to take similar
 measures, emphasizing that “[f]ollowing this advice WILL SAVE LIVES.” The ACLU and
 SADO agree.

 It is important to note that all of the powers conferred by the JOA allow courts and sheriffs to act
 promptly and efficiently without conducting separate hearings in each individual case. And, as
 expressly authorized by EO 2020-29, you may immediately implement any or all of the JOA’s
 population reduction measures without regard to the capacity, procedural, and waiting-period
 requirements that strict compliance with the statute would otherwise entail. Accordingly, the
 following critical measures can now be taken immediately by judges and sheriffs working
 together—and as a matter of public health, must be taken without any delay—in order to reduce
 the risks of fatal COVID-19 outbreaks in our jails:

    •   Release of pre-trial detainees. The JOA permits the chief district judge, chief circuit
        judge, the sheriff (and in some jurisdictions a few additional judges) to vote to establish a
        “maximum value” for convertible cash bonds. The sheriff is then authorized to convert
        the bond of any person in jail because of inability to pay a bond up to the “maximum
        value” into a personal bond and to release that individual upon approval from the chief
        circuit judge. MCL 801.51a(1)(a), (2). Courts and sheriffs should immediately use this
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                    PageID.253       Page 3 of 16



        power by establishing high “maximum values.” Then sheriffs should promptly provide
        lists of individuals who qualify for release because of their bond amount, and chief circuit
        judges should promptly and summarily approve such lists.

        The JOA also provides ways to promptly and safely release most individuals whose cash
        bail exceeds the “maximum value.” The JOA allows chief judges to modify bond to
        facilitate the release of any pre-trial detainee, except for individuals accused of crimes
        against their romantic partner or children, who does not pose “a high risk to public
        safety.” MCL 801.56(2)(b), (3), (4)(b). Sheriffs should promptly provide lists of all
        individuals who are still in jail in a format that complies with MCL 801.56(2)(b). Chief
        judges should then make determinations about whether to modify bond as rapidly as
        possible and in recognition that an individual accused of a crime should not be presumed
        guilty and should not be presumed to be likely to re-offend in the absence of
        extraordinary facts suggesting a recurring pattern of violent activity.

    •   Release of prisoners who have served 85% of their sentence. The JOA permits sheriffs to
        release people who were convicted of most crimes immediately if they have already
        served 85% or more of their sentence, unless the chief circuit judge concludes that
        immediate release will present a threat to public safety. MCL 801.51a(1)(b). This option
        exists for all criminal convictions except “assaultive offense, sex offense, prison or jail
        escape offense, weapons offense, drunk driving offense, or a controlled substance offense
        except possession of less than 25 grams of a controlled substance.” Accordingly, sheriffs
        should immediately provide lists of eligible individuals who have served 85% of their
        sentence to chief circuit judges. Chief circuit judges should promptly order the release of
        all such people absent persuasive evidence that the individuals will be a danger to the
        public, evidence of which should be very rare given the offenses that are eligible for
        release.

    •   Reduction of sentences for other prisoners. The JOA provides three ways to reduce the
        sentences of people housed in county jails. First, section 56 states that sheriffs should
        provide a list of all individuals currently serving sentences in the jails to the chief circuit
        judges. MCL 800.56(2)(a). Chief circuit judges must then classify the list into two
        categories: individuals who present a “high risk to public safety” if released and those
        who do not. The chief judge can then set a minimum and maximum percentage amount
        by which sentences of the non-high risk individuals may be reduced, and the sheriff may
        immediately reduce the sentences of all such people by any amount within the range set
        by the chief judge. MCL 801.56(4)(a).

        Second, sheriffs can unilaterally reduce the sentences of all people in a county jail by up
        to 30% without approval from a circuit judge. MCL 801.57.

        Third, any sentencing judge “may suspend or reduce any validly imposed jail sentence
        imposed by that judge.” MCL 800.59b(1). Judges can delegate these powers to their
        chief judge. All judges should be encouraged to exercise this power (or delegate it to
        their chief judges) to reduce or suspend sentences of all people who do not pose an
        immediate high risk to public safety. In particular, judges should suspend sentences in



                                                   2
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                  PageID.254      Page 4 of 16



         situations where the defendant has not yet begun to serve their sentence, so as to avoid
         introducing new individuals and risks into the carceral environment.

     •   Refuse to detain new people in the jails. The JOA authorizes sheriffs to defer admitting
         new detainees to the jail except for individuals convicted of certain, more serious, crimes,
         until the crisis has abated. Specifically, sheriffs may decline to admit new individuals to
         their jails unless such individuals have been convicted of “violent or assaultive crimes,
         sex offenses, escape from prison or jail, drunk driving offenses, controlled substance
         offenses except possession of less than 25 grams of a controlled substance, or weapons
         offenses.” MCL 801.58(1). Sheriffs are now able to exercise these powers to refuse to
         admit all new pre-trial detainees, people convicted of most offenses, as well as anyone
         charged with technical probation violations or failure to appear, unless the chief circuit
         judge affirmatively determines that detention is necessary because of a “threat to public
         safety.” Significantly, sheriffs can decline to admit new detainees under this section
         without first obtaining approval from the circuit court.

     •   Review and termination of agreements to house other detainees, especially ICE detainees.
         Section 55(f) of the JOA allows sheriffs to review agreements to house detainees from
         other governmental actors and authorizes termination of such arrangements. MCL
         801.55(f). This allows sheriffs to revisit contracts to hold federal detainees, including
         ICE detainees. In our experience, most such contracts allow for immediate termination in
         the event of an “emergency.” Accordingly, sheriffs should consider immediately
         terminating such contracts and releasing ICE detainees as an efficient way to significantly
         reduce jail populations without imperiling public safety.1

         In addition, local jails should not hold people on detainers for Immigrations and Customs
         Enforcement (ICE), which are not judicially issued warrants, but are merely requests to
         hold individuals for ICE. See Lopez-Lopez v. County of Allegan, 321 F Supp 3d 794, 799
         (WD Mich., 2018) (“[C]ooperation with ICE detainers is discretionary rather than
         mandatory”).

 In addition to the specific powers enumerated above, the JOA includes several other measures
 that courts and jails have at their disposal to reduce jail populations. For example, MCL
 801.55(a)–(q) sets forth a panoply of alternatives to incarceration that can be utilized. A full
 copy of the relevant provisions of the JOA are attached to this letter for your convenience.

 EO 2020-29 also offers additional categories of people for special consideration of release.
 These include older people, people who have chronic conditions or are otherwise medically frail,
 people who are pregnant, people nearing their release date, people incarcerated for traffic
 violations or for failure to appear or failure to pay, and people with behavioral health problems
 who can safely be diverted for treatment.


 1
  The standard Intergovernmental Service Agreement (IGSA) between county jails and ICE
 specifically provides that you can bring medically vulnerable individuals to ICE’s attention for
 release within 48 hours, and that limitations on releasing ICE detainees do not apply in “medical
 or emergency situations.”


                                                  3
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                 PageID.255      Page 5 of 16



 Finally, EO 2020-29 complements the tools already in place to reduce jail populations. MCL
 771.2(5) provides for modification of probation, where jail is a condition of the probation, and
 MCL 801.257 permits reductions of jail sentences by one quarter.

 SADO and the ACLU of Michigan appreciate that sheriffs and courts have already been working
 around the clock in many jurisdictions to improve public safety. EO 2020-29 provides a
 powerful new tool to accelerate those efforts, and rapidly deploying these new powers is urgent
 to protect both people in jails, and jail staff and their loved ones, as well as the health of the
 public at large. Our organizations would be eager to speak with you about ways to facilitate the
 swift and safe release of people in jails pursuant to the Governor’s order. Thank you for your
 consideration of these matters in a challenging time.

                                              Sincerely,

                                              Dan Korobkin, Legal Director
                                              Phil Mayor, Senior Staff Attorney
                                              ACLU of Michigan
                                              dkorobkin@aclumich.org
                                              pmayor@aclumich.org

                                              Jonathan Sacks, Director
                                              State Appellate Defender Office
                                              JSacks@sado.org

 Cc:    Chief Justice Bridget Mary McCormack (via email)
        Matt Saxton, Executive Director, Michigan Sheriffs’ Association




                                                 4
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20            PageID.256      Page 6 of 16




                                  EXECUTIVE ORDER

                                         No. 2020-29

      Temporary COVID-19 protocols for entry into Michigan Department of
       Corrections facilities and transfers to and from Department custody;
     temporary recommended COVID-19 protocols and enhanced early-release
    authorization for county jails, local lockups, and juvenile detention centers

 The novel coronavirus (COVID-19) is a respiratory disease that can result in serious illness
 or death. It is caused by a new strain of coronavirus not previously identified in humans
 and easily spread from person to person. There is currently no approved vaccine or antiviral
 treatment for this disease.

 On March 10, 2020, the Michigan Department of Health and Human Services identified the
 first two presumptive-positive cases of COVID-19 in Michigan. On that same day, I issued
 Executive Order 2020-4. This order declared a state of emergency across the state of
 Michigan under section 1 of article 5 of the Michigan Constitution of 1963, the Emergency
 Management Act, 1976 PA 390, as amended, MCL 30.401-.421, and the Emergency Powers
 of the Governor Act of 1945, 1945 PA 302, as amended, MCL 10.31-.33.

 The Emergency Management Act vests the governor with broad powers and duties to
 “cop[e] with dangers to this state or the people of this state presented by a disaster or
 emergency,” which the governor may implement through “executive orders, proclamations,
 and directives having the force and effect of law.” MCL 30.403(1)-(2). Similarly, the
 Emergency Powers of the Governor Act of 1945 provides that, after declaring a state of
 emergency, “the governor may promulgate reasonable orders, rules, and regulations as he
 or she considers necessary to protect life and property or to bring the emergency situation
 within the affected area under control.” MCL 10.31(1).

 To mitigate the spread of COVID-19, protect the public health, and provide essential
 protections to vulnerable Michiganders who work at or are incarcerated in prisons, county
 jails, local lockups, and juvenile detention centers across the state, it is reasonable and
 necessary to implement limited and temporary COVID-19-related protocols and procedures
 regarding entry into facilities operated by the Michigan Department of Corrections and
 transfers to and from the Department’s custody; to recommend limited and temporary
 COVID-19-related protocols and measures for county jails, local lockups, and juvenile
 detention centers; and to temporarily suspend certain rules and procedures to facilitate the
 implementation of those recommendations.


        GEORGE W. ROMNEY BUILDING • 111 SOUTH CAPITOL AVENUE • LANSING, MICHIGAN 48909
                                        www.michigan.gov
                                      PRINTED IN-HOUSE
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20              PageID.257      Page 7 of 16



 Acting under the Michigan Constitution of 1963 and Michigan law, I order the following:

    1. The Michigan Department of Corrections (the “Department”) must continue to
       implement risk reduction protocols to address COVID-19 (“risk reduction protocols”),
       which the Department has already developed and implemented at the facilities it
       operates and which include the following:

       (a) Screening all persons arriving at or departing from a facility, including staff,
           incarcerated persons, vendors, and any other person entering the facility, in a
           manner consistent with guidelines issued by the Centers for Disease Control and
           Prevention (“CDC”). Such screening includes a temperature reading and
           obtaining information about travel and any contact with persons under
           investigation for COVID-19 infection.

       (b) Restricting all visits, except for attorney-related visits, and conducting those
           visits without physical contact to the extent feasible.

       (c) Limiting off-site appointments for incarcerated persons to only appointments for
           urgent or emergency medical treatment.

       (d) Developing and implementing protocols for incarcerated persons who display
           symptoms of COVID-19, including methods for evaluation and processes for
           testing, notification of the Department of Health and Human Services (“DHHS”),
           and isolation during testing, while awaiting test results, and in the event of
           positive test results. These protocols should be developed in consultation with
           local public health departments.

       (e) Notifying DHHS of any suspected case that meets the criteria for COVID-19
           through communication with the applicable local public health department.

       (f) Providing, to the fullest extent possible, appropriate personal protective
           equipment to all staff as recommended by the CDC.

       (g) Conducting stringent cleaning of all areas and surfaces, including frequently
           touched surfaces (such as doorknobs, handles, light switches, keyboards, etc.), on
           a regular and ongoing basis.

       (h) Ensuring access to personal hygiene products for incarcerated persons and
           correctional staff, including soap and water sufficient for regular handwashing.

       (i) Ensuring that protective laundering protocols are in place.

       (j) Posting signage and continually educating on the importance of social distancing,
           handwashing, and personal hygiene.

       (k) Practicing social distancing in all programs and classrooms—meaning a distance
           of at least six feet between people in any meeting, classroom, or other group.



                                               2
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20              PageID.258      Page 8 of 16



       (l) Minimizing crowding, including interactions of groups of 10 or more people,
           which may include scheduling more times for meal and recreation to reduce
           person-to-person contact.

    2. To mitigate the risk of COVID-19 spreading in county jails, strict compliance with
       the capacity and procedural requirements regarding county jail overcrowding states
       of emergency in the County Jail Overcrowding Act (“CJOA”), 1982 PA 325, MCL
       801.51 et seq., is temporarily suspended. While this order is in effect, all actions that
       would be authorized under the CJOA in the event of a declaration of a county jail
       overcrowding state of emergency are authorized and shall remain authorized
       without regard to any reduction in jail population or any other such limitations on
       the duration of authorization imposed by the CJOA.

    3. Anyone authorized to act under section 2 of this order is strongly encouraged to
       consider early release for all of the following, so long as they do not pose a public
       safety risk:

       (a) Older people, people who have chronic conditions or are otherwise medically
           frail, people who are pregnant, and people nearing their release date.

       (b) Anyone who is incarcerated for a traffic violation.

       (c) Anyone who is incarcerated for failure to appear or failure to pay.

       (d) Anyone with behavioral health problems who can safely be diverted for
           treatment.

    4. Effective immediately, all transfers into the Department’s custody are temporarily
       suspended. Beginning seven (7) days from the effective date of this order, and no
       more than once every seven (7) days, a county jail or local lockup may request that
       the director of the Department determine that the jail or lockup has satisfactorily
       implemented risk reduction protocols as described in section 1 of this order. Upon
       inspection, if the director of the Department determines that a county jail or local
       lockup has satisfactorily implemented risk reduction protocols, transfers from that
       jail or lockup will resume in accordance with the Department’s risk reduction
       protocols. The director of the Department may reject transfers that do not pass the
       screening protocol for entry into a facility operated by the Department.

    5. Parole violators in the Department’s custody must not be transported to or lodged in
       a county jail or local lockup unless the director of the Department has determined
       that such county jail or local lockup has satisfactorily implemented risk reduction
       protocols as described in section 1 of this order.

    6. The State Budget Office must immediately seek a legislative transfer so that
       counties may be reimbursed for lodging incarcerated persons that would have been
       transferred into the Department’s custody if not for the suspension of transfers
       described in section 4 of this order.



                                               3
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20              PageID.259     Page 9 of 16



    7. Juvenile detention centers are strongly encouraged to reduce the risk that those at
       their facilities will be exposed to COVID-19 by implementing as feasible the
       following measures:

       (a) Removing from the general population any juveniles who have COVID-19
           symptoms.

       (b) Eliminating any form of juvenile detention or residential facility placement for
           juveniles unless a determination is made that a juvenile is a substantial and
           immediate safety risk to others.

       (c) Providing written and verbal communications to all juveniles at such facilities
           regarding COVID-19, access to medical care, and community-based support.

       (d) To the extent feasible, facilitating access to family, education, and legal counsel
           through electronic means (such as telephone calls or video conferencing) at no
           cost, rather than through in-person meetings.

    8. Unless otherwise directed by court order, for juveniles on court-ordered probation,
       the use of out-of-home confinement for technical violations of probation and any
       requirements for in-person meetings with probation officers are temporarily
       suspended.

    9. This order is effective immediately and continues through April 26, 2020 at 11:59
       pm.

 Given under my hand and the Great Seal of the State of Michigan.




 Date: March 29, 2020                          ___________________________________
                                               GRETCHEN WHITMER
 Time: 7:23 pm                                 GOVERNOR



                                               By the Governor:



                                               ___________________________________
                                               SECRETARY OF STATE




                                               4
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                 PageID.260            Page 10 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.51a County jail population exceeding 95% of jail's rated design capacity; actions by
       county sheriff; maximum value of outstanding bonds; duration; applicability of
       subsections (1) to (3).
       Sec. 1a. (1) In a county other than a county described in subsection (4), the sheriff of that county shall take
    the following actions on the fifth consecutive day on which the general population of the county jail exceeds
    95% of the jail's rated design capacity:
       (a) The sheriff shall review the outstanding bonds for each prisoner. If the total of a prisoner's outstanding
    bonds does not exceed a maximum value determined as provided in subsection (2), the sheriff, subject to the
    approval of the chief circuit judge in that county, shall modify each outstanding bond for that prisoner to a
    personal recognizance bond in that same amount, issue to the prisoner a receipt similar to an interim bond
    receipt, and send a copy of the receipt to the court that set the bond.
       (b) The following prisoners, except for any prisoner that the chief circuit judge in that county believes
    would present a threat to the public safety if released, shall be released immediately:
       (i) Any sentenced prisoner who has served 85% or more of his or her sentence, unless he or she is serving a
    sentence for a violent or assaultive offense, sex offense, prison or jail escape offense, weapons offense, drunk
    driving offense, or a controlled substance offense except possession of less than 25 grams of a controlled
    substance.
       (ii) Any prisoner detained in the county jail for a civil contempt adjudication for failure to pay child
    support who has no other charges pending against him or her.
       (2) The maximum value of outstanding bonds, for purposes of subsection (1)(a), shall be determined by a
    majority vote of the following individuals, as applicable:
       (a) In a single-county or multicounty judicial district, the chief circuit judge for the judicial circuit that
    includes that county, the chief district judge for that district, and the sheriff of the county.
       (b) In a county containing 2 or more judicial districts, the chief circuit judge for the judicial circuit that
    includes that county, the chief probate judge for that county, the sheriff of the county, and 2 district judges
    chosen by the chief district judges sitting in that county.
       (3) A determination made under subsection (2) remains in effect for 1 year after the date on which that
    determination was made.
       (4) Subsections (1) to (3) do not apply to either of the following:
       (a) A county for which a county jail management plan has been approved under section 9a.
       (b) A county having a population greater than 650,000 as of the most recent federal decennial census that,
    on the effective date of this section, has implemented a written jail management plan in which the basis of the
    plan is jail bed allocation. The exception provided by this subsection applies only as long as that plan remains
    in effect.
       History: Add. 2007, Act 140, Eff. Feb. 11, 2008.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                           Page 1   Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                       Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                          PageID.261            Page 11 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.55 Reduction of prisoner population by sheriff, notified persons, and other judges;
       means.
       Sec. 5. The sheriff, the persons notified pursuant to section 4, and other circuit, district, and municipal
    judges may attempt to reduce the prisoner population of the county jail through any available means which
    are already within the scope of their individual and collective legal authority, including, but not limited to, the
    following:
       (a) Accelerated review and rescheduling of court dates.
       (b) Judicial review of bail for possible bail reduction, release on recognizance, or conditional release of
    prisoners in the county jail.
       (c) Prosecutorial pre-trial diversion.
       (d) Judicial use of probation, fines, community service orders, restitution, and delayed sentencing as
    alternatives to commitment to jail.
       (e) Use of work-release, community programs, and other alternative housing arrangements by the sheriff, if
    the programs and alternative housing arrangements are authorized by law.
       (f) Review of agreements which allow other units of government to house their prisoners in the
    overcrowded county jail to determine whether the agreements may be terminated.
       (g) Entering into agreements which allow the sheriff for the county in which the overcrowded county jail is
    located to house prisoners in facilities operated by other units of government.
       (h) Refusal by the sheriff to house persons who are not required by law to be housed in the county jail.
       (i) Acceleration of the transfer of prisoners sentenced to the state prison system, and prisoners otherwise
    under the jurisdiction of the department of corrections, to the department of corrections.
       (j) Judicial acceleration of pending court proceedings for prisoners under the jurisdiction of the department
    of corrections who will be returned to the department of corrections regardless of the outcome of the pending
    proceedings.
       (k) Reduction of waiting time for prisoners awaiting examination by the center for forensic psychiatry.
       (l) Alternative booking, processing, and housing arrangements, including the use of appearance tickets
    instead of booking at the county jail and the use of weekend arraignment, for categories of cases considered
    appropriate by the persons notified pursuant to section 4.
       (m) Acceptance by the courts of credit cards for payments of bonds, fines, and court costs.
       (n) Use of community mental health and private mental health resources in the county as alternatives to
    housing prisoners in the county jail for those prisoners who qualify for placement in the programs and for
    whom placement in the programs is appropriate.
       (o) Use of community and private substance abuse programs and other therapeutic programs as alternatives
    to housing prisoners in the county jail for those prisoners who qualify for placement in the programs and for
    whom placement in the programs is appropriate.
       (p) Preparation of a long-range plan for addressing the county jail overcrowding problem, including
    recommendations to the county board of commissioners on construction of new jail facilities and funding for
    construction or other options designed to alleviate the overcrowding problem.
       (q) Review of sentencing procedures, including the elimination of delays in preparing presentence reports
    for prisoners awaiting sentence, and staggering the dates on which prisoners will start serving a jail sentence
    to minimize fluctuating demands on jail capacity.
       History: 1982, Act 325, Eff. Feb. 8, 1983;Am. 2007, Act 140, Eff. Feb. 11, 2008.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                               Page 1        Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                                Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                PageID.262            Page 12 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.56 Requirement of further actions; failure of certain actions to reduce population to level
       prescribed in subsection (1); presenting prisoner information to chief circuit judge;
       applicability of subsection (2)(b) to certain prisoners; review; classification of prisoners;
       reduction of sentences; duration; report.
        Sec. 6. (1) The further actions prescribed in subsections (2) to (5) and in sections 7 and 8 shall be required
    unless the actions taken pursuant to section 5 reduce the county's jail population to the higher of the
    following:
        (a) 90% of rated design capacity or a percentage of rated design capacity less than 90% as set by a court
    prior to February 8, 1983.
        (b) A prisoner population such that the jail has the following number of empty beds:
        (i) For a jail with a rated design capacity of less than 500 beds, at least 10 empty beds.
        (ii) For a jail with a rated design capacity of 500 beds or more, at least 25 empty beds.
        (2) If the actions taken pursuant to section 5 do not reduce the county jail's population to the level
    prescribed in subsection (1) within 14 days after the declaration of the county jail overcrowding state of
    emergency, the sheriff shall present to the chief circuit judge for the county in which the jail is located the
    following information for each prisoner housed in the county jail on that date:
        (a) For prisoners who are serving a sentence of imprisonment for conviction of 1 or more crimes:
        (i) The name of each prisoner.
        (ii) The offense for which the prisoner was convicted.
        (iii) The length of sentence imposed for the prisoner.
        (iv) The date on which the prisoner began serving his or her sentence.
        (v) The date on which the prisoner will be released from the jail according to the terms of his or her
    sentence, including computations for good time.
        (vi) The name of the judge who imposed the sentence.
        (b) For prisoners housed in the county jail, other than a prisoner described in subsection (3), who are not
    serving a sentence of imprisonment for conviction of a crime:
        (i) The name of the prisoner.
        (ii) The offense for which the prisoner is being detained in the county jail.
        (iii) The amount of the prisoner's bond.
        (iv) The date on which the prisoner began his or her period of detention.
        (v) The name of the judge who ordered the prisoner to be detained.
        (3) Subsection (2)(b) does not apply to a prisoner who is detained in the county jail in connection with a
    crime or an allegation of a crime in which the victim was a spouse, a former spouse, an individual with whom
    he or she has had a child in common, an individual residing or having resided in the same household, or an
    individual with whom he or she has or has had a dating relationship as that term is defined in section 2950 of
    the revised judicature act of 1961, 1961 PA 236, MCL 600.2950.
        (4) After the chief circuit judge for the county in which the jail is located reviews the information
    presented by the sheriff pursuant to subsection (2), the chief circuit judge shall, for purposes of county jail
    population reduction, do both of the following:
        (a) Classify prisoners who are serving sentences of imprisonment for conviction of crimes into 2 groups:
    those prisoners who, if released, would present a high risk to the public safety, and those who, if released,
    would not present a high risk to the public safety. The chief circuit judge shall also determine a minimum and
    a maximum percentage by which the sentences can be reduced. The sheriff shall reduce the sentences of all
    prisoners who, if released, would not present a high risk to the public safety by an equal percentage which is
    within the minimum and maximum percentages determined by the chief circuit judge.
        (b) Review the list of prisoners housed in the county jail who are not serving a sentence for conviction of
    crimes and determine for each prisoner whether the release of that prisoner would or would not present a high
    risk to public safety. The chief circuit judge may do either or both of the following with regard to a prisoner
    whose release would not present a high risk to the public safety:
        (i) Modify the bond of the prisoner, subject to any conditions reasonably necessary to ensure the
    appearance of the individual in court.
        (ii) Release the prisoner subject to the condition that he or she be placed on electronic monitoring.
        (5) The sentences of prisoners sentenced to and housed in the county jail after the fourteenth day of the
    county jail overcrowding state of emergency may continue to be reduced in the same manner as prescribed in
    subsections (2)(a) and (4)(a), but shall not be reduced after the county jail overcrowding state of emergency is
    Rendered Friday, March 13, 2020                       Page 1      Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                      Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                        PageID.263            Page 13 of 16



    ended or after the sheriff orders a sentence reduction pursuant to section 7, whichever occurs first.
       (6) The department of corrections, in cooperation with the Michigan sheriffs' association, shall annually
    report to the chairpersons of the senate and house standing committees responsible for legislation concerning
    corrections. The report shall evaluate the effect on the overcrowding state of emergency procedures under this
    section.
       History: 1982, Act 325, Eff. Feb. 8, 1983;Am. 1988, Act 399, Imd. Eff. Dec. 27, 1988;Am. 2008, Act 542, Imd. Eff. Jan. 13,
    2009.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                             Page 2        Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                              Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                             PageID.264         Page 14 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.57 Failure of certain actions to reduce population to level prescribed in MCL 801.56(1);
       equal reduction of original sentences.
       Sec. 7. If the actions taken pursuant to sections 5 and 6 do not reduce the county jail's population to the
    level prescribed in section 6(1) within 28 days of the declaration of the county jail overcrowding state of
    emergency, the original sentences, not including good time, of all prisoners sentenced to and housed in the
    county jail on that date shall be equally reduced by the sheriff by the least possible percentage reduction
    necessary, not to exceed 30%, to reduce the county jail's prisoner population to the level prescribed in section
    6(1).
       History: 1982, Act 325, Eff. Feb. 8, 1983;Am. 1988, Act 399, Imd. Eff. Dec. 27, 1988.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                               Page 1        Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                                    Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                           PageID.265            Page 15 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.58 Failure of certain actions to reduce population to level prescribed in MCL 801.56(1);
       deferring acceptance for incarceration of certain persons.
        Sec. 8. (1) Except as otherwise provided in this subsection and subsection (2), if the actions taken pursuant
    to sections 5, 6, and 7 do not reduce the county jail's population to the level prescribed in section 6(1) within
    42 days of the declaration of the county jail overcrowding state of emergency, the sheriff shall defer
    acceptance for incarceration in the general population of the county jail persons sentenced to or otherwise
    committed to the county jail for incarceration until the county jail overcrowding state of emergency is ended
    pursuant to section 9, except that the sheriff shall not defer acceptance for incarceration all persons under
    sentence for or charged with violent or assaultive crimes, sex offenses, escape from prison or jail, drunk
    driving offenses, controlled substance offenses except possession of less than 25 grams of a controlled
    substance, or weapons offenses.
        (2) The sheriff shall not defer acceptance of a prisoner for incarceration into the general population of the
    county jail if both of the following occur:
        (a) The sheriff or the sentencing judge presents to the chief circuit judge for the county in which the county
    jail is located information alleging that deferring acceptance of the prisoner for incarceration would constitute
    a threat to public safety.
        (b) The chief circuit judge, based upon the presence of a threat to public safety, approves of accepting the
    prisoner for incarceration.
       History: 1982, Act 325, Eff. Feb. 8, 1983;Am. 1988, Act 399, Imd. Eff. Dec. 27, 1988;Am. 2007, Act 140, Eff. Feb. 11, 2008.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                              Page 1        Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                                Courtesy of www.legislature.mi.gov
Case 2:20-cv-10949-LVP-MJH ECF No. 1-14 filed 04/17/20                                  PageID.266            Page 16 of 16



                   COUNTY JAIL OVERCROWDING STATE OF EMERGENCY (EXCERPT)
                                       Act 325 of 1982
    801.59b Suspension or reduction of jail sentence by sentencing judge; delegation of
       authority to chief judge; modification of bond.
       Sec. 9b. (1) For purposes of this act, a sentencing judge may suspend or reduce any validly imposed jail
    sentence imposed by that judge. A sentencing judge may delegate the authority conferred under this
    subsection to the chief judge of the judicial district or circuit in which the sentencing judge serves or his or
    her designee.
       (2) For purposes of this act, a judge may modify bond set by the court for unsentenced prisoners. A judge
    may delegate the authority conferred under this subsection to the chief judge of the judicial district or circuit
    in which the judge serves, or his or her designee.
       History: Add. 2007, Act 139, Imd. Eff. Nov. 13, 2007.
       Popular name: Jail Overcrowding Emergency Powers Act




    Rendered Friday, March 13, 2020                            Page 1   Michigan Compiled Laws Complete Through PA 61 of 2020
     Legislative Council, State of Michigan                                        Courtesy of www.legislature.mi.gov
